Name: 2006/717/EC: Commission Decision of 4 September 2006 laying down a code and standard rules for the transcription into a machine-readable form of the data of the basic surveys of areas under vines (notified under document number C(2006) 3881) (Codified version)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  farming systems;  agricultural activity;  European Union law
 Date Published: 2006-10-25; 2008-12-24

 25.10.2006 EN Official Journal of the European Union L 294/59 COMMISSION DECISION of 4 September 2006 laying down a code and standard rules for the transcription into a machine-readable form of the data of the basic surveys of areas under vines (notified under document number C(2006) 3881) (Codified version) (2006/717/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines (1), and in particular Article 4(2) and (4) and Article 6(7) thereof, Whereas: (1) Commission Decision 79/491/EEC of 17 May 1979 laying down a code and standard rules for the transcription into a machine-readable form of the data of the basic surveys of areas under vines (2) has been substantially amended several times (3). In the interests of clarity and rationality, the said Decision should be codified. (2) Regulation (EEC) No 357/79 requires the Member States to submit to the Commission the information collected in the framework of the basic surveys of areas under vines in the form of a schedule of tables broken down by geographical units which are to be fixed in accordance with the procedure laid down in Article 8 of the said Regulation, i.e. by a Commission Decision following an opinion from the Standing Committee on Agricultural Statistics. (3) Those Member States which process their survey results electronically of areas under vines should submit these results to the Commission in a machine-readable form. These codes for transmitting survey results are also determined in accordance with the procedure laid down in Article 8 of Regulation (EEC) No 357/79. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The machine-readable form for submission of the data provided for in Article 2 of Regulation (EEC) No 357/79 by those Member States which process their survey results electronically shall be magnetic tape. Article 2 The codes and rules governing the transcription on to magnetic tape of the data provided for in Article 2 of Regulation (EEC) No 357/79 shall be as set out in Annexes I, II and III to this Decision. Article 3 Decision 79/491/EEC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table set out in Annex V. Article 4 This Decision is addressed to the Member States. Done at Brussels, 4 September 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 54, 5.3.1979, p. 124. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 129, 28.5.1979, p. 9. Decision as last amended by Decision 1999/661/EC (OJ L 261, 7.10.1999, p. 42). (3) See Annex IV. ANNEX I MAGNETIC TAPE SPECIFICATION FOR THE DELIVERY TO EUROSTAT OF THE DATA OF THE BASIC SURVEYS OF THE AREAS UNDER VINES (Regulation (EEC) No 357/79) GENERAL PROVISIONS I. The information recorded in accordance with the characteristics referred to in Article 2 of Regulation (EEC) No 357/79 is to be delivered to Eurostat in the following form by those Member States which process their survey information electronically: 1. The information shall refer to summaries of holdings if the survey is exhaustive (or to raised summaries of holdings if the survey is based on random sampling) and not to individual holdings. 2. The information shall be delivered on nine-track magnetic tape/1 600 BPI (630 bytes/cm) standard label. 3. The information shall be of fixed record length consisting of 308 positions, and shall be recorded in EBCDIC. 4. The first two fields of each record shall contain information to permit identification. The first field (three positions) identifies the geographical unit, the codification of which is given in the detailed provisions and in Annex II. 5. The second field (two positions) identifies the table in the schedule of tables provided for in Regulation (EEC) No 357/79. The codification of these tables is given in the detailed provisions. 6. The number and size of the fields in each record vary according to the table. If all the 308 positions are not filled in the case of certain tables, the record shall be completed by blanks. 7. The information shall be entered right justified in each field. 8. Surface area data shall be given in hectares to two decimal places with a virtual point. 9. Member States shall have a choice as to blocking factor and Eurostat must be informed as to what blocking factor has been used. 10. The records shall be sorted according to geographical unit, table, and size classes or variety, in that order. 11. Standard administrative procedures governing the transmission of the magnetic tape files to Eurostat shall be established jointly by Eurostat and the Member States. II. The following pages give for each table and for the various items of a record: (a) the codes which are to be used; (b) the maximum number of digits required for the item in question; (c) the consecutive numbering of the positions for the various items. DETAILED PROVISIONS The first two fields of each record contain the following information: Code Number of digits Byte number on tape 1. Geographical unit See Annex II 3 1-3 2. Tables 2 4-5 1 10 2.1 21 2.2 22 2.3 23 2.4 24 2.5 25 2.6 26 3 30 4 40 5 (1) 50 The following list gives the record specifications by tables: Code Number of digits Byte number on tape Table 1 1.1. Size classes of area under vines (ha) 2 6-7  ¤ 0Ã 10 01 0Ã 10  ¤ 0Ã 20 02 0Ã 20  ¤ 0Ã 30 03 0Ã 30  ¤ 0Ã 50 04 0Ã 50  ¤ 1 05 1  ¤ 2 06 2  ¤ 3 07 3  ¤ 5 08 5  ¤ 10 (b) 11 10  ¤ 20 (a)(b) 12 20  ¤ 30 (a)(b) 13  ¥ 30 (a)(b) 14  ¥ 10 21  ¥ 5 31 All classes 41 (a) For the geographical units, the use of a single size class  ¥ 10 ha is optional for France and Italy. (b) For the geographical units, the use of a single size class  ¥ 5 ha is optional for Germany, Greece and Luxembourg. Code Number of digits Byte number on tape 1.2. Total Holdings 7 8-14 UAA (ha) 10 15-24 Area (ha) 9 25-33 1.3. Wine-grape varieties Total Holdings 7 34-40 UAA (ha) 10 41-50 Area (ha) 9 51-59 Quality wines psr Holdings 7 60-66 UAA (ha) 10 67-76 Area 9 77-85 Other wines Total Holdings 7 86-92 UAA (ha) 10 93-102 Area (ha) 9 103-111 Of which for spirits Holdings 7 112-118 UAA (ha) 10 119-128 Area (ha) 9 129-137 1.4. Table grapes Holdings 7 138-144 UAA (ha) 10 145-154 Area (ha) 9 155-163 1.5. Planted rootstock for grafting Holdings 7 164-170 UAA (ha) 10 171-180 Area (ha) 9 181-189 1.6. Area for propagation Nurseries Holdings 7 190-196 UAA (ha) 10 197-206 Area (ha) 9 207-215 Parent vines Holdings 7 216-222 UAA (ha) 10 223-232 Area (ha) 9 233-241 1.7. Grapes for drying Holdings 7 242-248 UAA (ha) 10 249-258 Area (ha) 9 259-267 Table 2 (Tables 2.1 to 2.6) 2.1. Size classes of area under vines (ha) (See Table 1) See Table 1 2 6-7 2.2. Total Holdings 7 8-14 UAA (ha) 10 15-24 Area (ha) 9 25-33 > 0  ¤ 10 Holdings 7 34-40 UAA (ha) 10 41-50 Area (ha) 9 51-59 10  ¤ 25 Holdings 7 60-66 UAA (ha) 10 67-76 Area (ha) 9 77-85 25  ¤ 50 Holdings 7 86-92 UAA (ha) 10 93-102 Area (ha) 9 103-111 50  ¤ 75 Holdings 7 112-118 UAA (ha) 10 119-128 Area (ha) 9 129-137 75  ¤ 90 Holdings 7 138-144 UAA (ha) 10 145-154 Area (ha) 9 155-163  ¥ 90 Holdings 7 164-170 UAA (ha) 10 171-180 Area (ha) 9 181-189 Table 3 3.1. Size classes of area under vines (see Table 1) See Table 1 2 6-7 3.2. Total Holdings 7 8-14 Total (ha) 9 15-23 Quality wines psr (ha) 9 24-32 0 Holdings 7 33-39 Total (ha) 9 40-48 Quality wines psr (ha) (the value must be 0) 9 49-57 > 0  ¤ 10 Holdings 7 58-64 Total (ha) 9 65-73 Quality wines psr (ha) 9 74-82 10  ¤ 25 Holdings 7 83-89 Total (ha) 9 90-98 Quality wines psr (ha) 9 99-107 25  ¤ 50 Holdings 7 108-114 Total (ha) 9 115-123 Quality wines psr (ha) 9 124-132 50  ¤ 75 Holdings 7 133-139 Total (ha) 9 140-148 Quality wines psr (ha) 9 149-157 75  ¤ 90 Holdings 7 158-164 Total (ha) 9 165-173 Quality wines psr (ha) 9 174-182 90  ¤ 100 Holdings 7 183-189 Total (ha) 9 190-198 Quality wines psr (ha) 9 199-207 100 Holdings 7 208-214 Total (ha) 9 215-223 Quality wines psr (ha) (equals preceding field) 9 224-232 Table 4 There are three varieties per record; the three varieties have the same structure 4.1. First variety 4.1.1. Variety The variety codes are given in Annex III See Annex III 4 6-9 4.1.2. Age classes All Area (ha) 9 10-18 Age class 1 Classification 10 2 19-20 Area (ha) 9 21-29 Age class 2 Classification 20 2 30-31 Area (ha) 9 32-40 Age class 3 Classification 30 2 41-42 Area (ha) 9 43-51 Age class 4 Classification 40 2 52-53 Area (ha) 9 54-62 Age class 5 Classification 41 2 63-64 Area (ha) 9 65-73 Age class 6 Classification 45 2 74-75 Area (ha) 9 76-84 Age class 7 Classification 21 2 85-86 Area (ha) 9 87-95 Age class 8 Classification 22 2 96-97 Area (ha) 9 98-106 4.2. Second variety 4.2.1. Variety See Annex III 4 107-110 4.2.2. Age classes All (ha) 9 111-119 Age classes 1 to 8 Classification 8 fields of 2 120-207 Area (ha) 8 fields of 9 4.3. Third variety 4.3.1. Variety See Annex III 4 208-211 4.3.2. Age classes All (ha) 9 212-220 Age classes 1 to 8 Classification 8 fields of 2 221-308 Area (ha) 8 fields of 9 The zones for each variety in the record must always be completed by zeros when all the classes are not used. If there is only one variety (or two varieties) in the last record, the information relating to the missing variety (varieties) is to be indicated by zeros (bytes 107-308, or 208-308). Code Number of digits Byte number on tape Table 5 5.1. All Area (ha) 9 6-14 5.2. Quality wines psr Total (ha) 9 15-23 Yield class I Classification (2) 2 24-25 Area (ha) 9 26-34 Yield class II Classification (2) 2 35-36 Area (ha) 9 37-45 Yield class III Classification (2) 2 46-47 Area (ha) 9 48-56 Yield class IV Classification (2) 2 57-58 Area (ha) 9 59-67 Yield class V Classification (2) 2 68-69 Area (ha) 9 70-78 5.3. Other wines Total (ha) 9 79-87 Yield classes I to V Classification (2) 5 fields of 2 88-142 Area (ha) 5 fields of 9 (1) For these tables, it would be desirable for Member States which process their basic survey information electronically to send the information provided for in Article 6(2) of Regulation (EEC) No 357/79 to Eurostat on magnetic tape. (2) The codes for this yield classification (number and limits) will be established subsequently. ANNEX II GEOGRAPHICAL UNITS LAID DOWN BY ARTICLE 4(3) OF REGULATION (EEC) No 357/79 Code GERMANY (wine-growing regions) 100 Ahr 101 Mittelrhein 102 Mosel-Saar-Ruwer 103 Nahe 104 Rheinhessen 105 Pfalz 106 Hessische BergstraÃ e 107 Rheingau 108 WÃ ¼rttemberg 109 Baden 110 Franken 111 Saale-Unstrut 112 Sachsen 113 GREECE 600 Ã Ã ½Ã ±Ã Ã ¿Ã »Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±, ÃÃ Ã ¬Ã ºÃ · 601 Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± 602 Ã Ã Ã Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± 603 Ã ÃÃ µÃ ¹Ã Ã ¿Ã  604 ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ± 605 ÃÃ Ã ½Ã ¹Ã ± Ã Ã ·Ã Ã ¹Ã ¬ 606 Ã Ã Ã Ã ¹Ã ºÃ ® Ã Ã »Ã »Ã ¬Ã ´Ã ± 607 Ã £Ã Ã µÃ Ã µÃ ¬ Ã Ã »Ã »Ã ¬Ã ´Ã ± 608 Ã Ã Ã Ã ¹Ã ºÃ ® 609 Ã Ã µÃ »Ã ¿ÃÃ Ã ½Ã ½Ã ·Ã Ã ¿Ã  610 Ã Ã Ã Ã µÃ ¹Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ 611 Ã Ã Ã Ã ¹Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ 612 Ã Ã Ã ®Ã Ã · 613 SPAIN (provinces or autonomous regions) 700 Galicia 701 Principado de Asturias 702 Cantabria 703 PaÃ ­s Vasco A (Territorio HistÃ ³rico de Ã lava) 704 PaÃ ­s Vasco B (Territorios HistÃ ³ricos de GuipÃ ºzcoa y Vizcaya) 705 Navarra 706 La Rioja 707 AragÃ ³n A (provincia de Zaragoza) 708 AragÃ ³n B (provincias de Huesca y Teruel) 709 Catalunya A (provincia de Barcelona) 710 Catalunya B (provincia de Tarragona) 711 Catalunya C (provincias de Girona y Lleida) 712 Illes Balears 713 Castilla y LeÃ ³n A (provincia de Burgos) 714 Castilla y LeÃ ³n B (provincia de LeÃ ³n) 715 Castilla y LeÃ ³n C (provincia de Valladolid) 716 Castilla y LeÃ ³n D (provincia de Zamora) 717 Castilla y LeÃ ³n E (provincias de Ã vila, Palencia, Salamanca, Segovia y Soria) 718 Comunidad de Madrid 719 Castilla-La Mancha A (provincia de Albacete) 720 Castilla-La Mancha B (provincia de Ciudad Real) 721 Castilla-La Mancha C (provincia de Cuenca) 722 Castilla-La Mancha D (provincia de Guadalajara) 723 Castilla-La Mancha E (provincia de Toledo) 724 Comunidad Valenciana A (provincia de Alicante) 725 Comunidad Valenciana B (provincia de CastellÃ ³n) 726 Comunidad Valenciana C (provincia de Valencia) 727 RegiÃ ³n de Murcia 728 Extremadura A (provincia de Badajoz) 729 Extremadura B (provincia de CÃ ¡ceres) 730 AndalucÃ ­a A (provincia de CÃ ¡diz) 731 AndalucÃ ­a B (provincia de CÃ ³rdoba) 732 AndalucÃ ­a C (provincia de Huelva) 733 AndalucÃ ­a D (provincia de MÃ ¡laga) 734 AndalucÃ ­a E (provincias de AlmerÃ ­a, Granada, JaÃ ©n y Sevilla) 735 Canarias 736 FRANCE (departments or groups of departments) 200 Aude 201 Gard 202 HÃ ©rault 203 LozÃ ¨re 204 PyrÃ ©nÃ ©es-Orientales 205 Var 206 Vaucluse 207 Bouches-du-RhÃ ´ne 208 Gironde 209 Gers 210 Charente 211 Charente-Maritime 212 ArdÃ ¨che 213 Aisne 214 Seine-et-Marne 215 Ardenne, Aube, Marne, Haute-Marne 250 Cher, Eure-et-Loir, Indre, Indre-et-Loire, Loir-et-Cher, Loiret 251 CÃ ´te-d'Or, NiÃ ¨vre, SaÃ ´ne-et-Loire, Yonne 252 Meurthe-et-Moselle, Meuse, Moselle, Vosges 253 Bas-Rhin, Haut-Rhin 254 Doubs, Jura, Haute-SaÃ ´ne, Territoire-de-Belfort 255 Loire-Atlantique, Maine-et-Loire, Sarthe, VendÃ ©e 256 Deux-SÃ ¨vres, Vienne 220 Dordogne, Landes, Lot-et-Garonne, PyrÃ ©nÃ ©es-Atlantiques 221 AriÃ ¨ge, Aveyron, Haute-Garonne, Lot, Hautes-PyrÃ ©nÃ ©es, Tarn, Tarn-et-Garonne 222 CorrÃ ¨ze, Haute-Vienne 223 Ain, DrÃ ´me, IsÃ ¨re, Loire, RhÃ ´ne, Savoie, Haute-Savoie 224 Cantal, Allier, Haute-Loire, Puy-de-DÃ ´me 257 Alpes-de-Haute-Provence, Hautes-Alpes, Alpes-Maritimes 225 Corse-du-Sud, Haute-Corse 258 ITALY (provinces) 300 Torino 301 Vercelli 302 Novara 303 Cuneo 304 Asti 305 Alessandria 306 Biella 307 Verbano-Cusio-Ossola 308 Aosta 309 Imperia 310 Savona 311 Genova 312 La Spezia 313 Varese 314 Como 315 Sondrio 316 Milano 317 Bergamo 318 Brescia 319 Pavia 320 Cremona 321 Mantova 322 Lecco 323 Lodi 324 Bolzano-Bozen 325 Trento 326 Verona 327 Vicenza 328 Belluno 329 Treviso 330 Venezia 331 Padova 332 Rovigo 333 Pordenone 334 Udine 335 Gorizia 336 Trieste 337 Piacenza 338 Parma 339 Reggio nell'Emilia 340 Modena 341 Bologna 342 Ferrara 343 Ravenna 344 ForlÃ ¬ 345 Rimini 346 Massa Carrara 347 Lucca 348 Pistoia 349 Firenze 350 Livorno 351 Pisa 352 Arezzo 353 Siena 354 Grosseto 355 Prato 356 Perugia 357 Terni 358 Pesaro e Urbino 359 Ancona 360 Macerata 361 Ascoli Piceno 362 Viterbo 363 Rieti 364 Roma 365 Latina 366 Frosinone 367 Caserta 368 Benevento 369 Napoli 370 Avellino 371 Salerno 372 L'Aquila 373 Teramo 374 Pescara 375 Chieti 376 Campobasso 377 Isernia 378 Foggia 379 Bari 380 Taranto 381 Brindisi 382 Lecce 383 Potenza 384 Matera 385 Cosenza 386 Catanzaro 387 Reggio di Calabria 388 Crotone 389 Vibo Valentia 390 Trapani 391 Palermo 392 Messina 393 Agrigento 394 Caltanissetta 395 Enna 396 Catania 397 Ragusa 398 Siracusa 399 Sassari 400 Nuoro 401 Cagliari 402 Oristano 403 LUXEMBOURG (constitutes a single geographical unit) 500 AUSTRIA 900 Burgenland 901 NiederÃ ¶sterreich 902 Steiermark 903 Wien und die anderen BundeslÃ ¤nder 904 PORTUGAL 800 Entre Douro e Minho 801 TrÃ ¡s-os-Montes 802 Beira Litoral 803 Beira Interior 804 Ribatejo e Oeste 805 Alentejo 806 Algarve 807 RegiÃ £o AutÃ ³noma dos AÃ §ores 808 RegiÃ £o AutÃ ³noma da Madeira 809 UNITED KINGDOM (constitutes a single geographical unit) 550 ANNEX III CODES FOR SPECIFIED VARIETIES OF WINE GRAPES FOR THE TRANSMISSION TO EUROSTAT OF THE RESULTS OF THE STATISTICAL SURVEYS OF AREAS UNDER VINES (Regulation (EEC) No 357/79) Varieties Code Individual varieties (to be specified) Black 1000-1799 Total 1800 White and other colours 2000-2799 Total 2800 Total individual varieties 3800 Other varieties Black 1900 White and other colours 2900 Total 3900 All varieties Black 1999 White and other colours 2999 Total 3999 ANNEX IV Repealed Decision with its successive amendments Commission Decision 79/491/EEC (OJ L 129, 28.5.1979, p. 9) Commission Decision 85/620/EEC (OJ L 379, 31.12.1985, p. 1) Commission Decision 96/20/EC (OJ L 7, 10.1.1996, p. 6) Commission Decision 1999/661/EC (OJ L 261, 7.10.1999, p. 42) ANNEX V CORRELATION TABLE Decision 79/491/EEC This Decision Article 1 Article 1 Article 2 Article 2  Article 3 Article 3 Article 4 Annex I Annex I Annex II Annex II Annex III Annex III  Annex IV  Annex V